Citation Nr: 1100491	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-19 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for lumbar strain.

2.  Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to April 
1972.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from October 2004 and April 2008 rating decisions of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.

The Board observes that the October 2004 rating decision denied 
the Veteran's claim of entitlement to service connection for 
multiple sclerosis.  In April 2005, the Veteran submitted a 
statement in which he essentially contended his previous back 
complaints in the early 1970's were not really symptoms of a back 
disorder, but were early symptoms of multiple sclerosis.  
Thereafter, in May 2005, the RO sent a letter to the Veteran that 
informed him that his request for reconsideration regarding the 
latest decision had been received, but there are no provisions to 
reconsider the prior decision unless the decision contained clear 
and unmistakable error, additional evidence is submitted, or a 
notice of disagreement was filed.  In light of the Veteran's 
statements made in his April 2005 submission, the Board liberally 
construes it as notice of disagreement.  Therefore, the claim is 
on appeal from the October 2004 rating decision and is reviewed 
on a de novo basis.  

In his substantive appeal dated in April 2009, the Veteran 
requested a hearing before a Veterans Law Judge at the local RO.  
In June 2009, he withdrew his hearing request.  38 C.F.R. 
§ 20.704 (2010).

The Board observes that, following the issuance of the March 2009 
statement of the case, the Veteran submitted additional evidence 
relevant only to his claim of entitlement to service connection 
for multiple sclerosis, to include a July 2009 statement from his 
private physician, copies of Board decisions, and articles.  He 
did not waive agency of original jurisdiction (AOJ) consideration 
of such evidence.  See 38 C.F.R. § 20.1304 (2010).  However, the 
Board finds that, as his claim of entitlement to service 
connection for multiple sclerosis is being remanded, the AOJ will 
have an opportunity to review all the submitted documents such 
that no prejudice results to the Veteran in the Board considering 
such evidence for the limited purpose of issuing a comprehensive 
and thorough remand.

The issue of entitlement to service connection for multiple 
sclerosis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In an April 1975 rating decision, the RO denied entitlement 
to service connection for lumbar strain; the Veteran filed a 
notice of disagreement dated in June 1975, and the RO issued a 
statement of the case dated in July 1975; the Veteran did not 
file a substantive appeal and the April 1975 decision became 
final.

2.  The evidence received since the April 1975 RO decision, by 
itself or in connection with previously considered evidence, does 
not relate to an unestablished fact necessary to substantiate the 
claim of entitlement to service connection for lumbar strain or 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1975 RO decision that denied entitlement to service 
connection for lumbar strain is final.  38 U.S.C.A. § 4005 (c) 
(1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1974).

2.  The evidence received subsequent to the April 1975 RO 
decision is new but not material, and the request to reopen the 
Veteran's claim of entitlement to service connection for lumbar 
strain is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1103 
(2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

With respect to the Veteran's request to reopen a previously 
denied claim of entitlement to service connection for lumbar 
strain, the Board finds that VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  In this regard, the Board finds that a 
letter dated in March 2008 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
notified the Veteran of the evidence and information necessary to 
substantiate his claim and informed him of his and VA's 
respective responsibilities in obtaining such evidence. 

The Board further observes that the March 2008 letter 
specifically notified the Veteran that his claim of entitlement 
to service connection for lumbar strain had previously been 
denied on the basis that such condition was not shown by the 
evidence of record to have been incurred in or caused by military 
service.  As such, the letter stated that the Veteran needed to 
submit new and material evidence in support of his claim that 
related to this fact.  The RO explained that new evidence was 
evidence submitted to the RO for the first time, and material 
evidence was existing evidence that pertained to the Veteran's 
previous denial of service connection.  The RO also informed the 
Veteran that new and material evidence must raise a reasonable 
possibility to substantiate the claim.  The March 2008 further 
informed the Veteran of the evidence and information necessary to 
substantiate his underlying service connection claims.  The Board 
acknowledges that the letter did not properly notify the Veteran 
of the date of the prior final denial as such reported it in 
October 2004, while it is, in fact, April 1975.  However, as the 
substantive notice included the correct reasons and bases for the 
prior final, the evidence necessary to reopen such claim, to 
include the definition of new and material evidence, and the 
evidence necessary to substantiate the underlying claim for 
service connection, the Board finds that the March 2008 letter 
complied with Kent v. Nicholson, 20 Vet App. 1 (2006).  Such 
letter also informed the Veteran of the information and evidence 
necessary to establish a disability rating and an effective date 
in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Additionally, the letter was sent prior to the 
adjudication of the Veteran's claim in the April 2008 rating 
decision.  

Relevant to the duty to assist, the Board observes that the 
Veteran's service treatment records, VA treatment records, Social 
Security Administration disability records, and private medical 
records have been obtained, to the extent possible. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the record 
that any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The Board 
acknowledges that the Veteran has not been afforded a VA 
examination in connection with his lumbar strain claim.  With 
respect to this claim, however, unless new and material evidence 
is submitted, the duty to assist an appellant does not include a 
VA examination.  38 C.F.R. § 3.159(c)(4)(iii).  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claim.

II.  New and Material Claim

The Veteran's claim of entitlement to service connection for 
lumbar strain was previously denied in April 1975.  At that time 
of the previous decision, the RO found that the Veteran's service 
treatment records, including in-service clinical records and 
separation examination, were entirely negative with respect to 
evidence of any back condition.  The RO noted that the Veteran 
had been treated between May 1974 and February 1975 for arthritis 
of the sacro-iliac joints.  In a VA examination, the Veteran 
reported that he had total disability due to a lower back injury 
and gave a history of lumbosacral strain in the military.  After 
examination, the Veteran was diagnosed with Lumbar strain.  

Since April 1975, additional evidence consisting of Social 
Security Administration disability records, VA and private 
treatment records, and statements submitted by the Veteran has 
been received.  The medical records note diagnoses and treatment 
primarily for multiple sclerosis.  Some of these medical records, 
to include a September 1993 private physician's note, indicate 
that the Veteran experienced complaints of back pain after 
pulling a 300 pound power supply unit and an MRI noted disc 
bulging at L4-5 and L5-S1.  A November 1993 treatment note 
indicated that the Veteran had undergone a lumbar spine workup 
that showed minimal MR changes of the lumbar spine, not felt to 
be significant.  The Veteran has also been noted to have low back 
spasms.  Finally, a March 2008 statement from the Veteran's 
mother noted that the Veteran sought treatment at the VA 
immediately after service for back complaints, but that x-rays 
were negative for any back condition at the time.  

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  The Board observes that a regulatory 
change with respect to new and material evidence claims has been 
made which applies prospectively to all claims submitted on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 
2001) [codified at 38 C.F.R. § 3.156(a)].  Because the Veteran 
filed his claim to reopen after this date, the new version of the 
law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence 
to be sufficient to reopen a previously denied claim, the 
evidence must be both new and material.  If the evidence is new, 
but not material, the inquiry ends and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  The Board may then proceed to the merits 
of the claim on the basis of all of the evidence of record.

As set forth above, the evidence associated with the claims file 
since the April 1975 RO decision consists of Social Security 
Administration disability records, VA and private treatment 
records, and statements submitted by the Veteran.  Such is new 
evidence, in that it was not previously of record at the time of 
the April 1975 decision.  However, the evidence is not material 
since it is essentially duplicative of the evidence of record at 
the time of the April 1975 rating decision and does not raise a 
reasonable possibility of substantiating the Veteran's claim.  
Such evidence reflects that the Veteran has had treatment for 
back complaints and indications of disc bulging in 1993, but does 
not link a back disability to the Veteran's active military 
service.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993) 
(medical evidence which merely documents continued diagnosis and 
treatment of disease, without addressing other crucial matters, 
such as medical nexus, does not constitute new and material 
evidence).  The evidence therefore does not relate to an 
unestablished fact necessary to substantiate the claim or raise a 
reasonable possibility of substantiating the claim.  Without such 
evidence, there is no reasonable possibility of substantiating 
the Veteran's claim.  38 C.F.R. § 3.156; see also Cornele, supra.

In addition, the Board notes that the Veteran's contentions, 
including in his treatment notes, are also insufficient to reopen 
the claim.  In this regard, the Board notes that these statements 
note symptoms suffered by the Veteran and, while there is no 
indication that such observations are inaccurate, they are not 
sufficient to establish a diagnosis or nexus to service.  As a 
layperson, the Veteran's assertions of medical causation are 
insufficient to reopen his claim.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  Moreover, they are duplicative of the 
evidence of record at the time of the April 1975 rating decision.

Therefore, the Board must conclude that the evidence added to the 
record since the prior final denial is cumulative and redundant 
of the evidence of record at the time of the April 1975 rating 
decision and does not raise a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for lumbar strain.  As such, the Board finds that the 
evidence received subsequent to the April 1975 rating decision is 
not new and material, and the requirements to reopen the claim of 
entitlement to service connection for lumbar strain have not been 
met.

Because the Veteran has not fulfilled the threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for lumbar strain has not been 
received, and the appeal is denied. 



REMAND

Although the Board regrets the additional delay, the Board finds 
that a remand is necessary to ensure that due process is followed 
and that there is a complete record upon which to decide the 
Veteran's claim of entitlement to service connection for multiple 
sclerosis so that he is afforded every possible consideration.  
38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Here, the Board notes that VA regulation provides that, with 
chronic disease shown in service (or within an applicable 
presumptive period under section 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent causes.  
For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established (leprosy, tuberculosis, multiple 
sclerosis, etc.), there is no requirement of an evidentiary 
showing of continuity.  Continuity of symptomatology is required 
only where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned. When 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

The presumptive period for multiple sclerosis is seven years from 
the date of separation from service.  38 C.F.R. § 3.307(a)(3).

The Veteran's current medical records indicate that he has been 
diagnosed with multiple sclerosis since approximately 1993.  The 
Veteran's service treatment records, including in-service 
clinical records and separation examination, were negative for 
multiple sclerosis.  The RO noted in April 1975 that the Veteran 
had been treated between May 1974 and February 1975 for arthritis 
of the sacro-iliac joints.  In a VA examination undertaken at the 
time, the Veteran reported that he had total disability due to a 
lower back injury and gave a history of lumbosacral strain in the 
military.  After examination, the Veteran was diagnosed with 
lumbar strain.  The Veteran now contends that his early low back 
complaints were precursor symptoms of multiple sclerosis.  

In order to support his claim, the Veteran submitted a March 2008 
statement from his mother outlining some of his symptoms after 
discharge from the military.  The Veteran also submitted two 
physician statements dated in August 2008 and July 2009.  In the 
August 2008 statement, the physician reported that he had 
reviewed the Veteran's medical records and that in his medical 
opinion, the symptoms witnessed by the Veteran's mother in 1972 
and 1975, as well as other symptoms the Veteran had over the 
course of his adult life, were more likely than not precursor 
symptoms of his eventual diagnosis of multiple sclerosis.  The 
July 2009 statement noted the Veteran's multiple sclerosis 
symptoms and stated that he had reviewed the Veteran's service 
medical records and that the symptoms that started in 1974 which 
were diagnosed as back strain could have been related to initial 
multiple sclerosis. 

Based on the foregoing, the Board finds that the Veteran should 
be afforded an appropriate VA examination in order to determine 
whether the symptoms that the Veteran experienced in the seven 
years after his discharge from the military represent early 
indications of multiple sclerosis.  The evidence of record 
contains competent evidence that the Veteran has a current 
disability, or persistent or recurring symptoms of disability, 
and indicates that the disability or symptoms may be associated 
with the Veteran's active service, but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  Therefore, a VA examination and opinion is required as to 
whether the Veteran's multiple sclerosis had its onset during 
active service or is related to any incident of service.  See 38 
U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  The findings provided at the examination should further 
assist in consideration of whether the Veteran is entitled to a 
presumption of service connection for multiple sclerosis as a 
chronic disease on the basis that it was present within seven 
years after discharge from active service.  See 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

Additionally, while on remand, the Veteran should be given the 
opportunity to identify or submit any additional treatment 
records relevant to his multiple sclerosis.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify or submit 
any outstanding VA or non-VA treatment records 
pertaining to his multiple sclerosis.  After 
securing any necessary authorization from him, 
obtain all records that the Veteran identified.  
All reasonable attempts should be made to 
obtain such records.  If any records cannot be 
obtained after reasonable efforts have been 
made, issue a formal determination that such 
records do not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  The 
Veteran must be notified of the attempts made 
and why further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been 
associated with the claims file, make arrangements 
with the appropriate VA medical facility for the 
Veteran to be afforded an examination with a 
physician specializing in neurology to determine 
whether it is at least as likely as not that the 
Veteran has current multiple sclerosis that began 
during service, is related to some incident of 
service, or had its onset, i.e., the initial 
manifestations of the disability, within seven 
years after discharge from active service.

The claims folder must be made available and 
reviewed by the physician.  The examiner is 
requested to provide a complete rationale for his 
or her opinion, with citation to relevant evidence 
of record as needed, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and established 
medical principles.  In doing so, the examiner 
must comment on the Veteran's statements, 
including articles submitted by the Veteran and 
possible chemical exposure in service, the March 
2008 statement of the Veteran's mother, and the 
August 2008 and July 2009 physician reports.  

3.  After completing the above, and any other 
development as may be indicated by any response 
received as a consequence of the actions taken in 
the preceding paragraphs, the Veteran's service 
connection claim should be readjudicated based on 
the entirety of the evidence, to include any 
evidence received since the issuance of the March 
2009 statement of the case.  If the claim remains 
denied, the Veteran and his attorney should be 
issued a supplemental statement of the case.  An 
appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


